DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the third and fourth advanced node dies have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shen et al. (US 2015/0327367).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 14-16, 20, 22, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Chen et al. (US 2017/0033080).
In reference to claim 14, Joseph et al. (US 2009/0267238), hereafter “Joseph,” discloses a heterogeneous-chip package, with reference to Figure 1, comprising: a first base die 120; a second base die 130, paragraphs 18 and 19; a silicon bridge 115 configured to couple terminals of a first side of the first base die with terminals of a first side of the second base die, paragraphs 2 and 19; an organic substrate 110 disposed about the silicon bridge and adjacent the first side of the first and second base dies, the organic substrate configured to provide electrical terminals 110’ for coupling the heterogeneous-chip package to a circuit, paragraphs 17 and 20; and a first  advanced node die 138 and a second advanced node die 132 coupled to electrical connections of a second side of the first base die, paragraph 20.
Joseph does not disclose the first base die comprises interconnections and wherein the first advanced node die is electrically coupled to the second advanced node die by the interconnections in the first base die, 
a third advanced node die and a fourth advanced node die coupled to electrical connections of a second side of the second base die, wherein the second base die comprises interconnections, and wherein the third advanced node die is electrically coupled to the fourth advanced node die by the interconnections in the second base die or
 a first dielectric laterally enclosing the first base die and the second base die, and a conductive post passing through a thickness of the first dielectric and coupled to a termination of 
Kireev et al. (US 2013/0020675), hereafter “Kireev,” discloses a semiconductor chip package including teaching a base die, 105 in Figure 2, comprising interconnections 215 and wherein a first advanced node die 110 is electrically coupled to a second advanced node die 115 by the interconnections in the base die, paragraphs 35, 39, and 40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first base die to comprise interconnections and wherein the first advanced node die is electrically coupled to the second advanced node die by the interconnections in the first base die. One would have been motivated to do so in order to pass inter-die signals between the first and second advanced node die, paragraph 40.
Kireev does not disclose a third advanced node die and a fourth advanced node die coupled to electrical connections of a second side of the second base die, wherein the second base die comprises interconnections, and wherein the third advanced node die is electrically coupled to the fourth advanced node die by the interconnections in the second base die or
 a first dielectric laterally enclosing the first base die and the second base die, and a conductive post passing through a thickness of the first dielectric and coupled to a termination of the organic substrate, the conductive post spaced apart from the first base die and from the second base die. 
Shen et al. (US 2015/0327367), hereafter “Shen,” discloses a semiconductor chip package including a third advanced node die and a fourth advanced node die IC 110 coupled to electrical connections of a second side of the second base die ITP 120, wherein the second base die comprises interconnections 120I, and wherein the third advanced node die is electrically 
Shen does not disclose a first dielectric laterally enclosing the first base die and the second base die, and a conductive post passing through a thickness of the first dielectric and coupled to a termination of the organic substrate, the conductive post spaced apart from the first base die and from the second base die.
Chen et al. (US 2017/0033080), hereafter “Chen,” discloses a semiconductor chip package including a first dielectric, 134 in Figure 4, laterally enclosing a base die 102, and a conductive post 116 passing through a thickness of the first dielectric and coupled to a termination of the organic substrate 114, the conductive post spaced apart from base die, paragraphs 83 and 86.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a first dielectric to laterally enclose the first base die and the second base die, and a conductive post to pass through a thickness of the first dielectric and couple to a termination of the organic substrate, the conductive post spaced apart from the first base die and 
In reference to claims 15 and 16, Joseph discloses the first base die is configured to connect second terminals of the first side of the first base die with second terminals of the second side of the first base die and the second base die is configured to connect second terminals of the first side of the second base die with second terminals of the second side of the second base die, paragraphs 47 and 19.
In reference to claim 20, Joseph discloses additional base die supporting connections of additional fine node die, the additional base die interconnected with each other via first additional silicon bridges and interconnected with the first base die and the second base die via second additional silicon bridges, paragraph 44.
In reference to claim 22, Joseph discloses a heterogeneous-chip package, with reference to Figure 1, comprising: a first base die 120; a second base die 130, paragraphs 18 and 19; a silicon bridge 115 configured to couple terminals of a first side of the first base die with terminals of a first side of the second base die, paragraphs 2 and 19; an organic substrate 110 formed about the silicon bridge and adjacent the first side of the first and second base dies, the organic substrate configured to provide electrical terminals 110’ for coupling the heterogeneous-chip package to a circuit, paragraphs 17 and 20, and a first advanced node die 138 and a second advanced node die 132 coupled to electrical connections of a second side of the first base die, paragraph 20.
Joseph does not disclose the first base die comprises interconnections and the first advanced node die is electrically coupled to the second advanced node die by the interconnections in the first base die,

 a first dielectric laterally enclosing the first base die and the second base die, and a conductive post passing through a thickness of the first dielectric and coupled to a termination of the organic substrate, the conductive post spaced apart from the first base die and from the second base die, or
a second dielectric between and in contact with the first advanced node die and the second advanced node die, the second dielectric having an upper surface co-planar with an upper surface of the first advanced node die.
Kireev discloses a semiconductor chip package including teaching a base die, 105 in Figure 2, comprising interconnections 215 and wherein a first advanced node die 110 is electrically coupled to a second advanced node die 115 by the interconnections in the base die, paragraphs 35, 39, and 40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first base die to comprise interconnections and wherein the first advanced node die is electrically coupled to the second advanced node die by the interconnections in the first base die. One would have been motivated to do so in order to pass inter-die signals between the first and second advanced node die, paragraph 40.
a third advanced node die and a fourth advanced node die coupled to electrical connections of a second side of the second base die, wherein the second base die comprises interconnections, and wherein the third advanced node die is electrically coupled to the fourth advanced node die by the interconnections in the second base die,

a second dielectric between and in contact with the first advanced node die and the second advanced node die, the second dielectric having an upper surface co-planar with an upper surface of the first advanced node die.
Shen discloses a semiconductor chip package including a third advanced node die and a fourth advanced node die IC 110 coupled to electrical connections of a second side of the second base die ITP 120, wherein the second base die comprises interconnections 120I, and wherein the third advanced node die is electrically coupled to the fourth advanced node die by the interconnections in the second base die, paragraphs 4 and 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a third advanced node die and a fourth advanced node die to be coupled to electrical connections of a second side of the second base die, wherein the second base die comprises interconnections, and wherein the third advanced node die is electrically coupled to the fourth advanced node die by the interconnections in the second base die. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D. In this case to expand the number of dies incorporated in the device.
Shen does not disclose a first dielectric laterally enclosing the first base die and the second base die, and a conductive post passing through a thickness of the first dielectric and 
a second dielectric between and in contact with the first advanced node die and the second advanced node die, the second dielectric having an upper surface co-planar with an upper surface of the first advanced node die.
Chen discloses a semiconductor chip package including a first dielectric, 134 in Figure 4, laterally enclosing a base die 102, and a conductive post 116 passing through a thickness of the first dielectric and coupled to a termination of the organic substrate 114, the conductive post spaced apart from base die, paragraphs 83 and 86, and a second dielectric 134 between and in contact with a first advanced node die 118 and a second advanced node die 126, the second dielectric having an upper surface co-planar with an upper surface of the first advanced node die, paragraphs 91 and 92.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a first dielectric to laterally enclose the first base die and the second base die, and a conductive post to pass through a thickness of the first dielectric and couple to a termination of the organic substrate, the conductive post spaced apart from the first base die and from the second base die, and a second dielectric to be between and in contact with the first advanced node die and the second advanced node die, the second dielectric having an upper surface co-planar with an upper surface of the first advanced node die. One would have been motivated to do so in order encapsulate and interconnect the respective dies.
In reference to claim 27, Joseph does not disclose a second dielectric laterally surrounding the first and second advanced node dies.

In reference to claim 29, Joseph does not disclose an integrated heat spreader coupled to a major surface of the fine-node die.
Chen teaches an integrated heat spreader, 402 in Figure 4, coupled to a major surface of the first and second advanced node dies 118, 126, paragraph 79. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an integrated heat spreader to be coupled to a major surface of the first and second advanced node dies. One would have been motivated to do so in order to enhance heat dissipation from the device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Chen et al. (US 2017/0033080) as applied to claim 14 above and further in view of Wu et al. (US 2013/0214432) and Gu et al. (US 2018/0366442).
In reference to claim 17, Joseph is silent regarding an area of a footprint of the heterogeneous-chip package is larger than 700 mm2 and the advance node die includes 7nm technology.
Wu et al. (US 2013/0214432), hereafter “Wu,” discloses a semiconductor device package including teaching a footprint larger than 700 mm2, paragraphs 62, 87, and 88. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for 2. One would have been motivated to do so in order to provide high usable interposer area and incorporate memory, processors, controllers, etc. within the package, paragraphs 62 and 63.
Wu is silent regarding the advance node die including 7 nm technology.
Gu et al. (US 2018/0366442) discloses a heterogeneous chip stack package wherein an advance node die includes 7 nm technology, paragraphs 3, 5, and 6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the advance node di to include 7 nm technology. To do so would merely be to apply a variation of known work in a related field to achieve predictable results based on design incentives, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385,  (2007). In this case applying known packaging techniques to smaller node technology to accommodate the industry trend of decreasing feature size.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Chen et al. (US 2017/0033080) as applied to claim 14 above and further in view of Wu et al. (US 2013/0214432).
In reference to claim 18, Joseph is silent regarding the heterogeneous chip package including a length dimension of greater than 50 mm.
Wu discloses the heterogeneous chip package includes a length dimension of greater than 50 mm, (31 mm x 2), paragraphs 62 and 92. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the heterogeneous chip package to include a length dimension of greater than 50 mm. One would have been motivated to do so in .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Chen et al. (US 2017/0033080) as applied to claim 14 above and further in view of Lee et al. (US 2014/0070407).
In reference to claim 21, Joseph does not disclose the conductive post is configured to assist with placement of at least one of the first and second base die during fabrication.
Lee et al. (US 2014/0070407) discloses a semiconductor chip package including teaching conductive posts, 300 in Figure 9, configured to assist with placement of at least one base die 110 during fabrication, paragraph 144. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the conductive post to be configured to assist with placement of at least one of the first and second base die during fabrication. One would have been motivated to do so in order to align the base die and maintain separation between the die and the conductive post, id.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Chen et al. (US 2017/0033080) as applied to claim 22 above and further in view of Das et al. (US 2018/0102470).
In reference to claim 24, Joseph does not disclose a node spacing of the advanced node die is smaller than a node spacing of the silicon bridge.
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Chen et al. (US 2017/0033080) as applied to claim 22 above and further in view of Chaware et al. (US 2017/0110407).
In reference to claim 25, Joseph does not disclose the silicon bridge has a thickness of less than 150 micrometers.
Chaware et al. (US 2017/0110407) discloses a chip package including teaching a silicon bridge, 106 in Figure 1, with a thickness of less than 150 micrometers, paragraphs 25 and 32 and claim 20. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the silicon bridge to have a thickness of less than 150 micrometers. To .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Chen et al. (US 2017/0033080) as applied to claim 22 above and further in view of Lee et al. (US 2014/0070407).
In reference to claim 26, Joseph does not disclose the conductive post is configured to assist with placement of at least one of the first and second base die during fabrication.
Lee et al. (US 2014/0070407) discloses a semiconductor chip package including teaching conductive posts, 300 in Figure 9, configured to assist with placement of at least one base die 110 during fabrication, paragraph 144. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the conductive post to be configured to assist with placement of at least one of the first and second base die during fabrication. One would have been motivated to do so in order to align the base die and maintain separation between the die and the conductive post, id.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Chen et al. (US 2017/0033080) as applied to claim 27 above and further in view of Zhao et al. (US 2017/0301651).
In reference to claim 28, Joseph in view of Kireev and Chen does not disclose a major surface of the first and second advanced node die is exposed and configured to dissipate heat.
.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2009/0267238) in view of Kireev et al. (US 2013/0020675), Shen et al. (US 2015/0327367), and Chen et al. (US 2017/0033080) as applied to claim 14 above and further in view of Khan et al. (US 2017/0117251).
In reference to claim 30, Joseph does not disclose a second dielectric laterally surrounding the first and second advanced node dies.
Chen discloses a second dielectric 134 laterally surrounding a first advanced node die 118 and a second advanced node die 126, paragraph 91. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a second dielectric to laterally surround the fine node die. One would have been motivated to do so in order to encapsulate the respective dies.
Joseph in view of Chen does not disclose the second dielectric includes a via to the conductive post.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BRYAN R JUNGE/Primary Examiner, Art Unit 2897